8:18-cv-02108-DCC-KFM           Date Filed 01/30/20     Entry Number 60       Page 1 of 2




                     IN THE DISTRICT COURT OF THE UNITED STATES

                          FOR THE DISTRICT OF SOUTH CAROLINA

                             ANDERSON/GREENWOOD DIVISION


 Mary Adams Ross,                             )
                                              )       C/A No. 8:18-cv-02108-DCC-KFM
                             Plaintiff,       )
                                              )                    ORDER
            vs.                               )
                                              )
 Anderson County, The Anderson                )
 County Sheriff’s Office, John Skipper,       )
 David Stipe, Matthew McCarty,                )
                                              )
                             Defendants.      )
                                              )
                  This matter comes before the court for a status conference. Pending are two
 motions filed by the defendants: a motion for summary judgment (doc. 36), and a motion
 in limine (doc. 39). Attending the status conference was Steven Michael Pruitt, counsel for
 the defendants. Neither the plaintiff nor her attorney Charles R. Griffin, Jr., appeared. As
 addressed herein, the court finds it appropriate to enter a stay of the case.
                  The last contact made by plaintiff’s counsel Mr. Griffin with this court was
 made by way of his filed response in opposition to the defendants’ motion in limine on
 September 18, 2019 (doc. 50). On December 27, 2019, the plaintiff Ms. Ross telephoned
 the court, telling the clerk that she had been unable to contact her attorney Mr. Griffin (doc.
 54). The plaintiff was instructed to submit this information in writing for consideration by the
 court, but she failed to do so (id.). It has now come to the court’s attention that Mr. Griffin
 is receiving inpatient treatment for a medical issue that has likely affected his continued
 representation of Ms. Ross for the time being. The court is further aware that the Office of
 Disciplinary Counsel is aware of Mr. Griffin’s situation, and that the South Carolina Supreme
 Court is likely to issue an order regarding Mr. Griffin’s current ability to practice law. In light
 of this information, a status conference was held on January 30, 2020 (doc. 55). The notice
 of hearing was served via CM/ECF upon Mr. Griffin, and the court ordered that Ms. Ross
8:18-cv-02108-DCC-KFM         Date Filed 01/30/20    Entry Number 60      Page 2 of 2




 be personally served by the United States Marshal Service (“USMS”) and via certified mail
 (id.). The USMS attempted to serve Ms. Ross at her residence located at 117 Perry Drive
 in Iva, South Carolina (doc. 58 at 1). No one answered the door when the USMS knocked
 and a business card was left (id.). According to tracking information with the United States
 Postal Service, the certified mail to Ms. Ross was delivered to her Post Office Box on
 January 27, 2020; however, at this time, it has not been picked up by Ms. Ross.
               In light of the foregoing, the court requested Mr. Pruitt’s position on entering
 a stay in the instant matter. Mr. Pruitt indicated that under the circumstances it appeared
 that a stay would be appropriate. It is therefore
               ORDERED that the case is hereby stayed until further notice of the court. The
 Clerk of Court is directed to mail this notice with return receipt requested to Ms. Ross at
 Post Office Box 1204, Iva, South Carolina 29655, as well as to 117 Perry Drive, Iva, South
 Carolina 29655.
               AND IT IS SO ORDERED.



 January 30, 2020                                         s/Kevin F. McDonald
 Greenville, South Carolina                               United States Magistrate Judge




                                               2
